ALLOWANCE
Claims 4-6 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 4-6, the prior art of record broadly discloses selecting and comparing regions of interest (ROIs) within thumbnail images. Moreover, the prior art of record describes how these ROIs within images can be queried with results based on a degree of similarity and those results displayed as thumbnails. As the user selects an ROI, the user can provide input that enlarges the ROI across those various thumbnails. However, the prior art of record does not explicitly claim the exact ordering and procedures as currently claim. For example, while the ROIs can change in size, their interactions thereafter are limited, especially as it includes the boundaries of the various thumbnail images and the ROIs’ respective distances therefrom. As the user manipulates one ROI, the other ROIs move in a similar/synchronized fashion, to the edge of the specific boundary, a concept that is not taught by the prior art.
It is for at least these reasons that the claims, recited in their specific order and combinations, define patentability over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Klicos whose telephone number is (571)270-5889. The examiner can normally be reached Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145